EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Mr. James E. Oehlenschlager on 01/24/2022.
The application has been amended as follows: 
	In claim 1, line 20, “one or more” has been changed to --two or more discrete--.
	In claim 1, line 21, “shipping” has been deleted.
	In claim 1, line 22, “the primary expansion chambers” has been changed to --the first primary expansion chambers or the second primary expansion chambers--.
	In claim 1, line 23, “one or more” has been changed to --two or more discrete--.
	In claim 1, line 24, “primary expansion chambers” has been changed to --first primary expansion chambers or the one or more second primary expansion chambers--.
	In claim 1, line 24, “one or more” has been changed to --two or more discrete--.
	Claims 23-30 have been canceled.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUAN K BUI/
Primary Examiner, Art Unit 3736